Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screws, clamps, O rings, retainer screws” of claims 6 and 13 must be shown or the features canceled from the claims. The specification in paragraph [0032] at least discloses the adhesive as claimed in claims 6 and 13 is applied to the attachment portion of the sealing pieces 12 and 14, however, lacks any description of where the “screws, clamps, O rings, retainer screws”. One of ordinary skill in the art would question how “screws, clamps, O rings, retainer screws” join the sealing pieces 12 and 14 together when most of the sealing pieces are tightly packed into the space between the inner pipe and outer pipe as shown in the drawings. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0037] recites “a second thread 14” and should be “a second thread 44” since the specification uses reference numeral “44” for threads. 

Claim Objections
Claims 1, 6-7, 12-15, and 21-23 are objected to because of the following informalities:
Claim 1 in lines 1-8 recites “sealing the interstice…disposed in an annular space” and should be “sealing an annular space…disposed in the annular space” to be consistent with the rest of the claims and because the specification in paragraph [0025] defines the interstice and the annular space 22 are the same. 
Claim 6 in line 2 recites “the first piece and the second piece” and should be “the first sealing piece and the second sealing piece”.
Claim 6 in line 3 uses an open-ended transitional phrase, “comprising”, is used to introduce a Markush group and a question of what features are excluded from the claimed group arises. The proper transitional phrase for introducing a Markush group is close-ended so as to avert any ambiguity. See MPEP 2173.05(h) and MPEP 2111.03. For examination purposes, claim 6 will be interpreted as “The method of claim 1, wherein…or a combination thereof 
Claim 7 in line 2 recites “removeably” and should be “removably”.
	Claim 12 in lines 1-2 recites “the first sealing portion and the second sealing portion” and should be “the first sealing piece and the second sealing piece”.
	Claim 13 in lines 1-2 recites “the first sealing portion and the second sealing portion” and should be “the first sealing piece and the second sealing piece”.
Claim 13 in line 3 uses an open-ended transitional phrase, “comprising”, is used to introduce a Markush group and a question of what features are excluded from the claimed group arises. The proper transitional phrase for introducing a Markush group is close-ended so as to avert any ambiguity. See MPEP 2173.05(h) and MPEP 2111.03. For examination purposes, claim 6 will be interpreted as “The method of claim 1, wherein…or a combination thereof 
Claim 14 in line 8 recites “form a sealer” and should be “form [[a]] the sealer”.
Claim 15 in line 2 recites “removeably” and should be “removably”.
Claim 21 in line 4 recites “a longitudinal axis of the sealing piece” and should be “a longitudinal axis of the sealer” since the longitudinal axis of the first sealing piece and the second sealing piece share the longitudinal axis and claim 14 recites both sealing pieces form a sealer. 
	Claim 22 in lines 1-5 recites “sealing the interstice…disposed in an annular space” and should be “sealing an annular space…disposed in the annular space”
	Claim 23 in lines 2-3 recites “the pieces form a sealing piece” and should be “the pieces form [[a]] the sealing piece”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein at least one of the threads” in line 2 lacks antecedent basis and is unclear if claim 21 intended to introduce threads or depend from claim 19 or claim 20 that initially introduces at least one thread. For examination purposes, claim 21 will depend from claim 20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-12, 14-16, 18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlan (US 198,489).
In regard to claims 1 and 22, Conlan discloses a method of sealing an annular space in double-walled pipe (Fig. 3, double pipes D and C and the space between D and C defines an annular space) including the following steps: 
applying a first sealing piece (Figs. 1 and 2, the ring shown is divided into two segments A and B and segment A defines a first sealing piece. Paragraphs 6 and 7 describes the purpose of the segments A and B that define the ring prevents escape of oil, therefore, the ring defined by A and B is a sealing ring.) to an inner pipe of double-walled pipe (Fig. 3, pipe C), wherein the first sealing piece covers a portion of the circumference of the inner pipe (Fig. 3, A covers a portion of the circumference of pipe C as shown); 
applying a second sealing piece (Figs. 1 and 2, segment B) to the inner pipe of double-walled pipe (Fig. 3, segment B is applied to C), wherein the second sealing piece covers the remainder of the circumference of the inner pipe (Fig. 3, B covers the remainder of the circumference of pipe C as shown); and 
attaching the first sealing piece to the second sealing piece forming a sealer (Figs. 1 and 2, A and B are two halves that are connected together as shown and as mentioned above forms a sealer for the pipes C and D); 
wherein the sealer is disposed in the annular space located between the inner pipe and an outer pipe (Fig. 3 shows A and B is disposed between C and D).  
In regard to claim 2, Conlan discloses the method of Claim 1, wherein the first sealing piece and the second sealing piece each contain a lip portion (Fig. 3, the portion of A and B that axially contacts the end of D defines a lip portion) configured to engage with an outer rim on the outer pipe forming a seal around the annular space (Fig. 3, indicated lip portion of A and B engages by contact to an outer rim of D defined by the axial end of D and as mentioned above, A and B forms a seal between C and D).  
In regard to claim 3, Conlan discloses the method of Claim 2, wherein a portion of the sealer, opposite the lip portion, extends into the annular space between the inner pipe and the outer pipe (Fig. 3, the portion at “f” extends into the annular space between C and D as shown).  
In regard to claim 4, Conlan discloses the method of claim 1, wherein greater than or equal to half of a length of the sealer is disposed in the annular space (Fig. 3, the length of the portion inside pipe D is more than half the axial length of A and B. Further, the axial length and the circumference at “f” that is disposed inside D is greater than half the length of the tenon “b”. It is noted that “a length of the sealer” can be reasonably interpreted as any length of A and B that defines the sealer unless otherwise claimed or a special definition provided in the specification.).  
In regard to claim 5, Conlan discloses the method of claim 1, wherein the first sealing piece and the second sealing piece are connected with tongue and groove portions located on each of the first sealing piece or the second sealing piece (Fig. 2, tongue defined by the tenon “b” on segment B and groove portion at “c” on segment A which receives the tenon “b”).  
In regard to claim 7, Conlan discloses the method of claim 1, wherein the sealer is removably attached to the inner pipe and the outer pipe (Paragraph 6 recites “hinged ring is readily attached to the tubing, can be removed or opened at pleasure” and the hinged ring refers to ring defined by A and B as shown in Fig. 3).  
In regard to claim 9, Conlan discloses the method of claim 1, wherein an inner surface of the sealer is flush with an outer surface of the inner pipe (Fig. 3, inner surface of A and B is flush with the outer surface of pipe C).  
In regard to claim 10, Conlan discloses the method of claim 1, wherein the sealer comprises a material compatible with that of double-walled pipe (Fig. 3 and as mentioned in claim 1, the sealer defined by A and B provides a seal between pipes C and D to prevent oil from escaping, therefore, A and B are at least made of a material compatible with C and D).  
In regard to claims 11 and 14, Conlan discloses a double-walled pipe (Fig. 3, double pipes D and C) having a sealer (Figs. 1 and 2, the ring shown is divided into two segments A and B. Paragraphs 6 and 7 describes the purpose of the segments A and B that define the ring prevents escape of oil, therefore, the ring defined by A and B is a sealer.) between an annular space (Fig. 3, the space between D and C defines an annular space), comprising: 
an inner pipe (Fig. 3, pipe C); 
an outer pipe (Fig. 3, pipe D) disposed around the inner pipe (Fig. 3, D is disposed around C as shown), wherein the inner pipe extends beyond the outer pipe (Fig. 3, C extends axially beyond D as shown);  
a first sealing piece (Figs. 1 and 2, segment A defines a first sealing piece) having a round cross-section (Figs. 1 and 2, cross-section of A defines a semi-circle, therefore, has at least a round cross-section) with an attachment portion (Fig. 2, groove at “c” defines an attachment portion that attaches to a tenon “b”) configured to engage a corresponding attachment portion on a second sealing piece (Fig. 2, segment B has a tenon “b” that defines a corresponding attachment portion that inserts into the groove at “c”), wherein the first sealing piece and the second sealing piece form the sealer (Fig. 3 and paragraphs 6 and 7 discloses the ring formed by segments A and B seals between C and D to prevent oil from escaping); and 
wherein the sealer is disposed in the annular space between the inner pipe and the outer pipe (Fig. 3, A and B is disposed in the annular space between C and D as shown).  
In regard to claim 12, Conlan discloses the sealer of Claim 11, wherein the first sealing piece and the second sealing piece are connected with a tongue and groove configuration (Fig. 2, tongue defined by the tenon “b” on segment B and groove portion at “c” on segment A which receives the tenon “b”).  
In regard to claim 15, Conlan discloses the double-walled pipe of Claim 14, wherein the sealer is removably attached to the inner pipe and the outer pipe (Paragraph 6 recites “hinged ring is readily attached to the tubing, can be removed or opened at pleasure” and the hinged ring refers to ring defined by A and B as shown in Fig. 3).  
In regard to claim 16, Conlan discloses the double-walled pipe of Claim 14, wherein the first sealing piece and the second sealing piece each contain a lip portion (Fig. 3, the portion of A and B that axially contacts the end of D defines a lip portion) configured to engage with an outer rim on the outer pipe forming a seal around the annular space (Fig. 3, indicated lip portion of A and B engages by contact to an outer rim of D defined by the axial end of D and as mentioned above, A and B forms a seal between C and D).  
In regard to claim 18, Conlan discloses the double-walled pipe of Claim 14, wherein an inner surface of the sealer is flush with an outer surface of the inner pipe (Fig. 3, inner surface of A and B is flush with the outer surface of pipe C).  
In regard to claim 23, Conlan discloses the method of Claim 22, wherein the sealing piece comprises greater than or equal to two pieces, and wherein when joined together, the pieces form the sealing piece (Figs. 1-3, the sealer defined by segments A and B are equal to two pieces and when joined together forms the sealing piece. See above for claims 1 and 22 regarding how A and B forms a seal with the pipes C and D.).

Claims 1-4, 7-11, 14-18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beele (US 2009/0315275 A1).
In regard to claims 1 and 22, Beele discloses a method of sealing an annular space in double-walled pipe (Fig. 3 and in [0068] discloses a seal plug 5 for sealing between an inner pipe 17 and an outer pipe 50 and the space between 17 and 50 define an annular space) including the following steps: 
applying a first sealing piece (Fig. 3 shows the seal plug 5 made of two pieces and one of the halves of the seal plug 5 defines a first sealing piece. In [0050] discloses the seal plug 5 is made of at least two segmental longitudinal parts. Also, for examination purposes, the two-piece design shown in Fig. 3 and the details of the sealing plug 5 in Figs. 2a-2b will be relied upon and other embodiments as shown in Figs. 4a-4e may be used for example purposes.) to an inner pipe of double-walled pipe (Fig. 3, inner pipe 17), wherein the first sealing piece covers a portion of the circumference of the inner pipe (Fig. 2b, the first sealing piece covers a portion of the circumference of 17); 
applying a second sealing piece (Fig. 3, the other half of the seal plug 5 defines a second sealing piece) to the inner pipe of double-walled pipe (Fig. 3, both halves of seal plug 5 contacts pipe 17), wherein the second sealing piece covers the remainder of the circumference of the inner pipe (Figs. 2b and 3, the second sealing piece of 5 covers the remainder of the circumference of 17 in order to fully seal between pipes 17 and 50); and 
attaching the first sealing piece to the second sealing piece forming a sealer (Fig. 3 and in [0050] discloses the seal plug 5 is made of at least two parts and when attached together as shown in Fig. 3 forms a seal between pipes 17 and 50); 
wherein the sealer is disposed in the annular space located between the inner pipe and an outer pipe (Fig. 2b shows a portion of the seal plug 5 fits in the annular space between 17 and 50).  
In regard to claim 2, Beele discloses the method of Claim 1, wherein the first sealing piece and the second sealing piece each contain a lip portion (Figs. 2b and 3, collar 9 defines a lip portion) configured to engage with an outer rim on the outer pipe forming a seal around the annular space (Figs. 2b and 3, collar 9 engages by contact to the axial end of pipe 50 which defines an outer rim of 50 and results in the seal position shown in Fig. 2b).  
In regard to claim 3, Beele discloses the method of Claim 2, wherein a portion of the sealer, opposite the lip portion, extends into the annular space between the inner pipe and the outer pipe (Fig. 2b, opposite 9 of seal plug 5 is the portion that extends into the annular space between 17 and 50).  
In regard to claim 4, Beele discloses the method of claim 1, wherein greater than or equal to half of a length of the sealer is disposed in the annular space (Fig. 2b, the axial length of seal plug 5 that fits into 50 has at least an axial length greater than half the length of the total axial length of the sealer).  
In regard to claim 7, Beele discloses the method of claim 1, wherein the sealer is removably attached to the inner pipe and the outer pipe (Figs. 2b and 3 and in [0029] discloses the longitudinal parts of the seal can be manually inserted by overcoming the frictional forces of the ribs as shown in figures. Therefore, a force can exceeding the frictional forces of the ribs, a worker can remove the seal from pipes 50 and 17.).  
In regard to claim 8, Beele discloses the method of claim 1, wherein an outer surface of the sealer is flush with an inner surface of the outer pipe (Fig. 2b, the outer ribs of the seal plug 5 defines an outer surface that contacts the inner surface of the outer pipe 50 is flush with the inner surface of 50).  
In regard to claim 9, Beele discloses the method of claim 1, wherein an inner surface of the sealer is flush with an outer surface of the inner pipe (Fig. 2b, the inner ribs at 32 defines a surface of the seal plug 5 that contacts the outer surface of the inner pipe 17 is flush with the outer surface of 17).  
In regard to claim 10, Beele discloses the method of claim 1, wherein the sealer comprises a material compatible with that of double-walled pipe (Figs. 2b and 3 and as mentioned above for claim 1, the seal plug 5 is for sealing between pipes 17 and 50, therefore, the material of the seal plug 5 is at least compatible with the double-walled pipe defined by 17 and 50).  
In regard to claims 11 and 14, Beele discloses a double-walled pipe having a sealer between an annular space (Fig. 3 and in [0068] discloses a seal plug 5 for sealing between an inner pipe 17 and an outer pipe 50 and the space between 17 and 50 define an annular space), comprising: 
an inner pipe (Fig. 3, inner pipe 17); 
an outer pipe (Fig. 3, outer pipe 50) disposed around the inner pipe (Figs. 2b and 3, inner pipe 17 extends into 50, therefore, 50 is disposed around 17), wherein the inner pipe extends beyond the outer pipe (Fig. 3, 17 extends axially beyond 50 as shown);  
a first sealing piece (Fig. 3 shows the seal plug 5 made of two pieces and one of the halves of the seal plug 5 defines a first sealing piece. In [0050] discloses the seal plug 5 is made of at least two segmental longitudinal parts.) having a round cross-section (Fig. 3, half of the seal plug 5 defines a semi-circular cross-section, therefore, can be interpreted as a round cross-section) with an attachment portion (Figs. 2b and 3, the surface of the first sealing piece of 5 that contacts the surface of the second sealing piece 5 defines an attachment portion. For example, in Fig. 4 the flat longitudinal surface at 11 would contact the other half of the seal plug 5 in order to form the seal plug as shown in Fig. 3.) configured to engage a corresponding attachment portion on a second sealing piece (Figs. 2b and 3, the second half of seal plug 5 defines a second sealing piece and has a corresponding surface that defines a corresponding attachment portion which contacts the attachment portion of first sealing piece), wherein the first sealing piece and the second sealing piece form the sealer (Fig. 3 and in [0050] discloses the seal plug 5 is made of at least two parts and when attached together as shown in Fig. 3 forms a sealer between pipes 17 and 50); and 
wherein the sealer is disposed in the annular space between the inner pipe and the outer pipe (Fig. 2b shows a portion of the seal plug 5 fits in the annular space between 17 and 50).  
In regard to claim 15, Beele discloses the double-walled pipe of Claim 14, wherein the sealer is removably attached to the inner pipe and the outer pipe (Figs. 2b and 3 and in [0029] discloses the longitudinal parts of the seal can be manually inserted by overcoming the frictional forces of the ribs as shown in figures. Therefore, a force can exceeding the frictional forces of the ribs, a worker can remove the seal from pipes 50 and 17.).  
In regard to claim 16, Beele discloses the double-walled pipe of Claim 14, wherein the first sealing piece and the second sealing piece each contain a lip portion (Figs. 2b and 3, collar 9 defines a lip portion) configured to engage with an outer rim on the outer pipe forming a seal around the annular space (Figs. 2b and 3, collar 9 engages by contact to the axial end of pipe 50 which defines an outer rim of 50 and results in the seal position shown in Fig. 2b).  
In regard to claim 17, Beele discloses the double-walled pipe of Claim 14, wherein an outer surface of the sealer is flush with an inner surface of the outer pipe (Fig. 2b, the outer ribs of the seal plug 5 defines an outer surface that contacts the inner surface of the outer pipe 50 is flush with the inner surface of 50).  
In regard to claim 18, Beele discloses the double-walled pipe of Claim 14, wherein an inner surface of the sealer is flush with an outer surface of the inner pipe (Fig. 2b, the inner ribs at 32 defines a surface of the seal plug 5 that contacts the outer surface of the inner pipe 17 is flush with the outer surface of 17).  
In regard to claim 23, Beele discloses the method of Claim 22, wherein the sealing piece comprises greater than or equal to two pieces (Fig. 3 and as mentioned above in claim 1, the seal plug 5 is made of at least two pieces and other embodiments shown in Figs. 4a-4e shows the seal plug can be made of more than two pieces), and wherein when joined together, the pieces form the sealing piece (Fig. 3, when the two parts of seal plug 5 are joined together, it forms the sealing piece as shown between the pipes 17 and 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Conlan (US 198,489) in view of Sharp (US 4,667,505).
In regard to claims 6 and 13, Conlan discloses the method of claim 1 and the sealer of claim 11, but does not expressly disclose the first sealing piece and the second sealing piece are connected by an adhesive, screws, clamps, O rings, retainer screws, or a combination thereof. 
 In the related field of split fittings for pipelines transferring oil, Sharp teaches a tongue and groove connection between two halves of a fitting (Fig. 12 shows a cross-section of the fitting having a tongue 66 and groove 67) and an adhesive to provide a seal between the tongue and groove (In 5:44-61 discloses an adhesive is applied to the tongue and groove connection for the advantage of a seal between the two halves).
It would have been obvious to one having ordinary skill in the art to have modified the tongue and groove connection of Conlan to include an adhesive in order to have the advantage of a seal connection as taught by Sharp in 5:44-61.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 19-21:
Conlan and Beele respectively discloses the double-walled pipe of claim 14 but does not show or suggest at least one of the first sealing piece and the second sealing piece includes a thread disposed on at least one of a top surface and a front surface. It would not have been obvious to one of ordinary skill in the art to have modified the first sealing piece and the second sealing piece of Conlan or Beele to include a thread disposed on at least one of a top surface and a front surface because such a modification would require hindsight reasoning and reconstruction. 
Lavalle et al. (US 2009/0273180 A1) discloses a fitting having a threaded access port (Fig. 3B, threaded access port 16) and an internal threaded surface (Fig. 3B, threads 60), however, does not show or suggest the limitations of claim 14 that includes a first sealing piece and a second sealing piece that define a sealer positioned between an inner pipe and an outer pipe. It would not have been obvious to one of ordinary skill in the art to have modified Lavalle et al. alone or in combination with Conlan and Beele to include the features of claim 14 or to include the access port of Lavalle et al. to Conland and Beele because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Folsom (US 2005/0077727 A1) discloses a single piece bushing that connects an inner pipe and an outer pipe where a portion of both the inner pipe and the outer pipe are concentric.
Jobe (US 5,020,810 A), Chacon et al. (US 4,915,422), Yamaguchi (US 3,913,928), and Ariese (EP 0994287 A1) discloses a single piece sealer bushing that connects an inner pipe and an outer pipe where at least a portion of both the inner pipe and the outer pipe are concentric.
Kyfes (US 5,007,666 A), Woodcock (US 9,447,907 B1), Ryan (US 2017/0059078 A1), and McMahon (US 6,247,500 B1) discloses using adhesives for a tongue and groove connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679